Citation Nr: 0500453	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-09 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from May 1985 to August 
1985 and from December 1990 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the RO.  

The RO previously denied service connection for hearing loss 
by a July 1997 rating decision that became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In its present 
adjudication, the RO decided the claim while referring to the 
matter of new and material evidence.  

Previously decided claims may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  

Further, regardless of RO action, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  Id.  
The matter of new and material evidence is addressed 
hereinbelow.  

The reopened claim of service connection for bilateral 
hearing loss is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss; although he was notified of this decision in August 
1997, he did not file an appeal within one year thereafter.

2.  The evidence associated with the claims file since the 
RO's denial of service connection for bilateral hearing loss 
raises a reasonable possibility of substantiating the claim 
on the merits.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
However, VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  

It is specifically noted that nothing in VCAA shall be 
construed to require VA reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).

Once a claim is reopened, VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  


Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by VCAA].  

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of VCAA are still 
applicable.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 5103(a), which pertain to VA's duty to notify a claimant 
who had submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 38 
U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue on appeal.  

In this case, the RO undertook action that is consistent with 
the notification and assistance provisions of VCAA as it 
relates to new and material evidence claims, and then 
adjudicated the veteran's claim based on all the evidence of 
record.  

Specifically, in a July 2002 letter, the RO complied with the 
notice requirements of VCAA and notified the veteran of the 
evidence he is expected to obtain and which evidence VA will 
secure.  See 38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b); see 
also Quartuccio, supra.  In this letter as well as in the 
February 2003 Statement of the Case, the RO outlined the type 
of evidence needed to support the veteran's claim.  


Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

However, the issue on appeal involves the matter of whether a 
previously denied claim may be reopened.  Under such 
circumstances, VA's duty to assist the veteran in the 
development of her claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has not pointed to any evidence pertinent to the issue on 
appeal, which exists, and which has not been associated with 
his VA claims folder.  

In short, the Board has carefully considered the provisions 
of VCAA in light of the record on appeal, and for the reasons 
expressed hereinabove finds that to the extent required, the 
issue of whether new and material evidence has been submitted 
with respect to the claim of service connection for bilateral 
hearing loss has been developed in conformity with the spirit 
of VCAA.  


Factual Background 

On November 1984 report of medical examination, no hearing 
loss was found.  Following the examination, the examiner 
assigned a "PULHES" physical profile amounted to a "picket 
fence" (i.e., all 1's), indicating a high level of medical 
fitness.  (See generally Hanson v. Derwinski, 1 Vet. App. 
512, 514 (1991) for an explanation of the military medical 
profile system).  On the corresponding report of medical 
history, the veteran voiced no complaints of hearing loss.  

On August 1993 medical examination report, no hearing loss 
was noted.  The examiner assigned a "PULHES" physical 
profile consisting of all 1's.  See Id.  On the corresponding 
report of medical history, the veteran voiced no complaints 
of hearing loss.  

The service medical records do not contain any additional 
information regarding the ears or hearing loss.

On an August 1995 VA audio-ear disease examination, the 
examiner noted that the veteran's ears and canals were normal 
and the eardrums were within normal limits.

On August 1995 VA audiologic examination, results were as 
follows:




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
10
25
20
20
35
25
LEFT
0
15
20
30
45
27

His speech recognition was 98 percent on the right and 94 
percent on the left.

By August 1995 rating decision, the RO denied service 
connection for bilateral hearing loss.  Notice of that 
decision was sent to the veteran that month.  

The veteran filed a notice of disagreement in August 1996.  A 
Statement of the Case was issued in September 1996; notice 
thereof was sent to the veteran in that month.  

In November 1996, the veteran applied to reopen his claim of 
service connection for bilateral hearing loss.  

At a personal hearing at the RO in January 1997, the veteran 
indicated that hearing loss became apparent after service in 
the Persian Gulf.  

A December 1996 private examination report received in 
January 1997 reflects complaints of hearing loss since 1991.  
The veteran denied direct ear trauma but reported exposure to 
noise in the Persian Gulf in 1991.  An audiogram revealed 
bilateral sensorineural high frequency hearing loss in all 
frequencies above 1000 Hertz.  The examiner diagnosed 
acoustic trauma with cochlear damage resulting in high 
frequency sensorineural hearing loss with tinnitus.  

Pursuant to the accompanying audiologic examination, results 
were as follows:




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
5
20
25
25
25
20
LEFT
0
15
15
15
20
13

In July 1997, the RO received July 1995 private medical 
records reflecting that the veteran reported noise exposure.  
Under the heading "Physical Findings," the examiner wrote, 
"Mild hearing loss after Desert Storm."  

By July 1997 rating decision, the RO denied service 
connection for bilateral hearing loss as new and material 
evidence, sufficient to reopen that claim, had not been 
received.  The RO sent the veteran notice of that decision in 
August 1997.  The veteran did not file a Notice of 
Disagreement, timely or otherwise.  

The veteran did not file a notice of disagreement, and that 
decision became final.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103 (2004).  

In May 2002, the veteran again applied to reopen the claim of 
service connection for bilateral hearing loss.  

An August 2002 private audiologic examination report revealed 
an impression of progressive hearing loss in the high 
frequencies.  The initial loss, according to the examiner, 
was due to service in Kuwait during Desert Storm.  This 
examination report consisted of a detailed audiologic 
history.  

By October 2002 rating decision, the RO denied service 
connection for bilateral hearing loss.


Law and Regulations 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  

Because the veteran's claim to reopen was initiated in May 
2002, his claim will be adjudicated by applying the revised 
section 3.156.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  


Discussion

The veteran submitted evidence that was not of record when 
the Board rendered its final July 1997 rating decision.  
38 C.F.R. § 3.156(a).  

In addition to being new, however, the newly submitted 
evidence must be shown to relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  Id.

The only newly submitted evidence consists of an examination 
report dated in August 2002 reflecting a diagnosis of 
progressive hearing loss that was due to service.  

This evidence is in essence somewhat duplicative of evidence 
previously of record.  Id.; Hodge, supra.  The veteran had 
previously submitted private medical evidence indicating a 
possible link between noise exposure while serving in 
Southwest Asia in the early 1990's during service.  

In the Board's view, however, the August 2002 report is more 
comprehensive, detailed, and substantiated than other 
previously submitted private medical evidence.  

Thus, the August 2002 medical opinion regarding the origin of 
the veteran's bilateral hearing loss relates to an 
unsubstantiated fact necessary to substantiate the claim, 
that is, etiology.  Id.  It is therefore new and material 
within the meaning of the applicable law and regulations.  
Id.  

Accordingly, the veteran's claim of service connection for 
bilateral hearing loss is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for bilateral hearing loss, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  




REMAND

The service medical records do not reflect complaints or 
findings with respect to bilateral hearing loss.  The private 
medical records that reflect a nexus between bilateral 
hearing loss and service are presumably based on a medical 
history provided by the veteran rather than a review of the 
record.  

Moreover, the actual findings regarding the degree of the 
veteran's hearing loss are not presented in a format that 
allows the Board to determine whether the veteran suffers 
from bilateral hearing loss within the meaning of VA law and 
regulations.  See 38 C.F.R. § 3.385.  

Due to the foregoing, the RO must schedule a VA audiologic 
examination.  The examiner must determine whether the veteran 
suffers from bilateral hearing loss within the meaning of 
38 C.F.R. § 3.385.  

All audiologic findings must be provided, and the examiner 
should opine regarding the etiology of the veteran's 
bilateral hearing loss if such is in fact diagnosed.  

The RO must send the veteran complete VCAA notice to include 
information regarding his and VA's respective 
responsibilities as to obtaining and furnishing relevant 
evidence.  See Quartuccio, supra.  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  A letter regarding the relevant 
provisions of VCAA along with Quartuccio 
information must be sent to the veteran.  

2.  The RO must schedule a VA audiologic 
examination for the purpose of 
determining whether the veteran suffers 
from bilateral hearing disability for VA 
compensation purposes and, if so, for an 
opinion regarding the etiology thereof.  
See 38 C.F.R. § 3.385 (2004).  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
indicated testing should be performed.  
The examiner should elicit from the 
veteran and record a complete clinical 
history.  

3.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2004).  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
claim remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the appropriate period of time 
to respond thereto.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


